Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on
December 15, 2015 by and between Autoliv, Inc., a Delaware corporation (the
“Company”), and Mikael Bratt, personal number (            ) (the “Executive”),
to be effective as of the Effective Date, as defined in Section 1.

BACKGROUND

The Company desires to engage the Executive as the President, Passive Safety
from and after the Effective Date, in accordance with the terms of this
Agreement. The Executive is willing to serve as such in accordance with the
terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be the date that the Executive commences employment with the Company. The
Effective Date shall be not later than July 1, 2016 or such earlier date that
the parties can agree to.

2. Employment. The Executive is hereby employed on the Effective Date as the
President, Passive Safety. In his capacity as President the Executive shall have
the duties, responsibilities and authority commensurate with such position as
shall be assigned to him by the Chief Executive Officer of the Company and he
shall report directly to the Chief Executive Officer of the Company. The
principal work place for the Executive shall be Stockholm, Sweden.

3. Employment Period. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company from the Effective Date and
thereafter unless and until terminated by the Company or the Executive (the
“Employment Period”); provided, however, that (i) the Company must give the
Executive written notice of termination of the Executive’s employment not less
than six (6) calendar months prior to such date of termination, and (ii) the
Executive must give the Company written notice of termination of his employment
not less than six (6) calendar months prior to such date of termination;
provided, further, however, that in the event of a termination by the Company
for Cause pursuant to Section 10(b) hereof, the 6-month notice requirement
provided in clause (i) of the foregoing provision shall not apply and the
Executive’s termination of employment shall be effective immediately.
Notwithstanding the foregoing, the Executive’s employment shall automatically
terminate on the earlier occurrence of the last day of the month preceding the
Executive’s 65th birthday (“Retirement”).

4. Extent of Service. During the Employment Period, the Executive shall use his
best efforts to promote the interests of the Company and those of its subsidiary
and associated companies (“Affiliates”) and shall devote his full time and
attention during normal business hours to the business and affairs of the
Company and its Affiliates.



--------------------------------------------------------------------------------

In addition, the Executive shall devote as much time outside normal business
hours to the performance of his duties as may in the interests of the Company be
reasonably necessary; provided, however, that the Executive shall not receive
any remuneration in addition to that set out in Section 5 hereof in respect of
his work during such time. During the Employment Period, the Executive shall
not, without the consent of the Chief Executive Officer, directly or indirectly,
either alone or jointly with or as a director, manager, agent or servant of any
other person, firm or company, be engaged, concerned or interested in any
business in a manner that would conflict with the Executive’s duties under this
Section 4 (including holding any shares, loan, stock or any other ownership
interest in any competitor of the Company), provided that nothing in this
Section 4 shall preclude the Executive from holding shares, loan, stock or any
other ownership interest in an entity other than a competitor of the Company as
an investment.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Executive shall receive a
gross salary at the rate of 6.000.000 SEK per year (“Base Salary”), less normal
withholdings, payable in equal monthly installments as are or become customary
under the Company’s payroll practices for its employees from time to time. The
Compensation Committee (the “Compensation Committee”) of the Company’s Board of
Directors (the “Board”) shall review the Executive’s Base Salary annually during
the Employment Period. Any increases to the Executive’s salary shall become the
Executive’s Base Salary for purposes of this Agreement.

(b) Short Term Incentive. During the Employment Period, the Executive shall be
eligible to participate in the Company’s short term incentive plan for executive
officers, if any, pursuant to which he will have an opportunity to receive an
annual incentive based upon the achievement of performance goals established
from year to year by the Compensation Committee (such incentive earned at the
stated “target” level of achievement being referred to herein as the “Target
Short Term Incentive”). Until otherwise changed by the Compensation Committee,
the Executive’s Target Short Term Incentive shall be forty-five percent (45%) of
his Base Salary. Notwithstanding the foregoing, the Executive’s Short Term
Incentive earned during fiscal year 2016, if any, shall be multiplied by a
fraction, the numerator of which is the number of days between the Effective
Date and the last day of the 2016 fiscal year, and the denominator of which is
365.

(c) Equity Incentive Compensation. During the Employment Period the Executive
shall be eligible for equity grants under the Autoliv, Inc. Amended and Restated
1997 Stock Incentive Plan (the “1997 Plan”), or any successor plan or plans,
having such terms and conditions as awards to other peer executives, as
determined by the Compensation Committee in its sole discretion. Nothing herein
requires the Compensation Committee to grant the Executive equity awards or
other long-term incentive awards in any year.

(d) Sign-on Bonus. The Executive shall be eligible to receive a sign-on bonus,
according to the following schedule and pursuant to the terms and conditions set
forth below. An amount equal to 4.500.000 SEK, to be paid in cash in a single
lump sum within thirty (30) days following the Effective Date, provided that the
Executive remains employed with the Company on such payment date.

 

- 2 -



--------------------------------------------------------------------------------

(e) Automobile. During the Employment Period, the Company shall provide the
Executive with a company car. The Executive and his immediate family may also
use the company car for personal purposes. The Company shall bear all petrol,
maintenance and repair costs, as well as insurance costs and vehicle tax related
to the Company car. The Executive shall, however, be liable for the payment of
tax on the taxable benefit resulting from the right to use the company car for
personal purposes.

(f) Medical Benefits. During the Employment Period, the Executive and his spouse
or significant other is entitled to the Skandia Medical Care Insurance, or any
successor arrangement or plan having similar terms and conditions.

(g) Expenses. During the Employment Period, the Executive shall be entitled to
receive payment or reimbursement for all reasonable traveling, hotel and other
expenses incurred by him in the performance of his duties under this Agreement,
in accordance with the policies, practices and procedures of the Company as in
effect from time to time. The Executive shall provide the Company with receipts,
vouchers or other evidence of actual payment of the expenses to be reimbursed,
as requested by the Company.

(h) Temporary Benefits. If requested by the Executive, the Company shall at its
expense provide temporary, furnished housing for the Executive for a maximum of
twelve (12) months.

(i) Conditions of Employment. Normal conditions of employment as issued by the
Company apply to the receipt of benefits under this Section 5.

6. Holidays. During the Employment Period, the Executive shall be entitled to
yearly holidays amounting to the minimum legal holiday days plus additional
days, in total 30 vacation days.

7. Pension. The Company shall pay pension premiums for defined contribution
pension insurance with an amount equal to thirty five percent (35%) of the
Executive’s Base Salary. The pension premiums shall include premiums under the
ITP plan, giving the Executive certain benefits in the event of his temporary or
permanent illness. The insurance shall be taken out at a reputable insurance
company, to be approved of in advance by the Company.

8. Business or Trade Information. The Executive shall not during or after the
termination of his employment hereunder disclose to any person, firm of company
whatsoever or use for his own purpose or for any purposes other than those of
the Company any information relating to the Company or its Affiliates or its or
their business or trade secrets of which he has or shall hereafter become
possessed. These restrictions shall cease to apply to any information which may
come into the public domain (other than by breach of the provisions hereof).

In the event that the Executive does not comply with this Section 8, the Company
shall be entitled to damages equal to six (6) times the average monthly Base
Salary that the Executive received during the preceding twelve (12) months, if
the Executive continues to be employed, or

 

- 3 -



--------------------------------------------------------------------------------

during the last twelve (12) months prior to his Date of Termination, if the
Executive’s employment has terminated; provided, however, that nothing in this
Section 8 shall preclude the Company from pursuing arbitration in accordance
with Section 16 herein and seeking additional damages from the Executive in the
event that the Company is able to demonstrate to the arbitrators that the value
of the damages incurred by the Company due to the Executive’s violation of this
Section 8 exceed the aggregate value of the damages paid by the Executive to the
Company pursuant to the foregoing provision.

9. Company Property. The Executive shall upon the termination of his employment
hereunder for whatever reason immediately deliver to the Company all designs,
specifications, correspondence and other documents, papers, the car provided
hereunder and all other property belonging to the Company or any of its
Affiliates or which may have been prepared by him or have come into his
possession in the course of his employment.

10. Termination of Employment

 

  (a) Death; Retirement; Disability.

 

  (i) The Executive’s employment shall terminate automatically upon his death or
Retirement.

 

  (ii) If the Company determines in good faith that the Disability (as defined
below) of the Executive has occurred during the Employment Period, it may give
to Executive written notice of its intention to terminate the Executive’s
employment. “Disability” shall mean the inability of the Executive, as
reasonably determined by the Board, to perform the essential functions of his
regular duties and responsibilities, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted for
a period of six (6) consecutive months. At the request of the Executive or his
personal representative, the Board’s determination that the Disability of the
Executive has occurred shall be certified by a physician mutually agreed upon by
the Executive, or his personal representative, and the Company.

(b) Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period with or without Cause. “Cause” for
termination by the Company of the Executive’s employment shall mean (i) willful
and continued failure by the Executive to substantially perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act,

 

- 4 -



--------------------------------------------------------------------------------

was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Chief Executive Officer of the Company
and the Group Vice President of Human Resources establish to the Board by clear
and convincing evidence that Cause exists, subject to Section 10(f) hereof.

(c) Termination by the Executive. The Executive may terminate his employment
during the Employment Period with Good Reason or without Good Reason. “Good
Reason” shall mean the occurrence, without the Executive’s express written
consent, of any of the following:

 

  (i) a material diminution in the Executive’s authority, duties, or
responsibilities, other than any such alteration primarily attributable to the
fact that the Company may no longer be a public company;

 

  (ii) a material diminution in the Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time;

 

  (iii) the relocation of the Executive’s principal place of employment to a
location more than 45 kilometers from the Executive’s principal place of
employment on the date hereof or the Company’s requiring the Executive to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations; or

 

  (iv) a material breach of this Agreement by the Company.

 

  (v) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation within seven (7) days of the date such
compensation is due;

 

  (vi) the failure by the Company to continue in effect any compensation plan in
which the Executive participates on the date hereof which is material to the
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed on the date hereof; or

 

  (vii) the failure by any successor to the business of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

- 5 -



--------------------------------------------------------------------------------

A termination by the Executive shall not constitute termination for Good Reason
unless the Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive. The Executive’s
termination for Good Reason must occur within a period of 160 days after the
occurrence of an event of Good Reason. The Executive’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder. Good Reason shall not
include the Executive’s death or Disability.

(d) Notice of Termination. Any termination by the Company or the Executive of
the Executive’s employment (other than by reason of death or Retirement) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date. Further, a Notice of Termination for Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail. The failure by the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated other than by reason of death or Retirement, the end of
the notice period specified in Section 3 hereof, or (ii) if the Executive’s
employment is terminated by reason of death, the Date of Termination shall be
the date of death of the Executive, or (iii) if the Executive’s employment is
terminated by reason of Retirement, the Date of Termination shall be the date of
Retirement.

(f) Dispute Concerning Termination. Any disputes regarding the termination of
the Executive’s employment shall be settled in accordance with Section 16 hereof
(including, without limitation, the provisions regarding costs and expenses
related to arbitration).

If within fifteen (15) days after any Notice of Termination is given, or, if
later, prior to the Date of Termination (as determined without regard to this
Section 10(f)), the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination, the Date of
Termination shall be extended until the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final
judgment, order or decree

 

- 6 -



--------------------------------------------------------------------------------

of the arbitrators (which is not appealable or with respect to which the time
for appeal there from has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.

(g) Compensation During Dispute. If the Date of Termination is extended in
accordance with Section 10(f) hereof, the Company shall continue to provide the
Executive with the compensation and benefits specified in Section 5 hereof until
the Date of Termination, as determined in accordance with Section 10(f) hereof.
Amounts paid under this Section 10(g) are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement; provided, however, that in the event that the
arbitration results in a determination that the Executive is not entitled to
severance payments under the terms of this Agreement, then the Executive shall
repay to the Company the compensation received by the Executive during the
extended period pursuant to this Section 10(g).

11. Obligations of the Company Upon Termination of Employment.

(a) Termination by the Company Other Than for Cause; Termination by the
Executive for Good Reason. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause, or the Executive
shall terminate employment for Good Reason, then, and only if within forty-five
(45) days after the Date of Termination the Executive shall have executed a
separation agreement containing a full general release of claims and covenant
not to sue, in the form provided by the Company, and such separation agreement
shall not have been revoked within such time period, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to one and a half
times (1.5x) the Executive’s Base Salary as in effect immediately prior to the
Date of Termination, payable within sixty (60) days after the Date of
Termination (or such later date as may be required pursuant to Section 20(c)
herein).

In addition, the Company shall pay to the Executive any accrued and unpaid
salary and bonus through the Date of Termination, accrued and unused vacation
pay through the Date of Termination, in accordance with the Company policy, any
unreimbursed business expenses incurred by the Executive and such benefits he or
his beneficiaries would otherwise be entitled to receive under any plan,
program, policy or practice or contract or agreement of the Company or its
Affiliates (collectively, “Accrued Obligations”). The Company shall withhold all
relevant income taxes attributable to such lump sum severance payment in
accordance with relevant laws. The Company shall also pay all relevant social
costs attributable to such lump sum severance payment, in accordance with
relevant laws.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive or the Executive’s legal
representatives under this Agreement and any Accrued Obligations.

(c) Retirement; Upon termination of the Executive’s employment by reason of his
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the Accrued obligations;
provided, however, that the Executive shall nonetheless be subject to the
covenants set forth in Section 13 herein.

 

- 7 -



--------------------------------------------------------------------------------

(d) Cause; Voluntary Resignation. If the Executive’s employment is terminated by
the Company for Cause during the Employment Period, or the Executive voluntarily
resigns his employment without Good Reason, this Agreement shall terminate
without further obligations to the Executive other than the Accrued Obligations;
provided, however, that the Executive shall nonetheless be subject to the
covenants set forth in Section 13 herein.

12. Non-Duplication of Benefits. Notwithstanding anything to contrary in this
Agreement, the aggregate of any amounts payable to the Executive by the Company
pursuant to Section 5 (including any compensation and benefits paid pursuant to
such section during any applicable termination notice period pursuant to Section
3), Section 10(g) or Section 11 herein shall be offset and reduced to the extent
necessary by any other compensation or benefits of the same or similar type
payable under local laws of any relevant jurisdiction so that such other
compensation or benefits, if any, do not augment the aggregate of any amounts
payable to the Executive by the Company pursuant to Section 5 (including any
compensation and benefits paid pursuant to such section during any applicable
termination notice period pursuant to Section 3) or Section 11 herein. It is
intended that this Agreement not duplicate benefits the Executive is entitled to
under country “redundancy” laws or under the Company’s severance policy, if any,
any related policies, or any other contracts, agreements or arrangements between
the Executive and the Company. For the sake of clarity, there shall be no offset
against any other benefits for any Accrued Obligations.

13. Non-Competition Covenant; Payment for Non-Competition Covenant.

(a) Except as provided in Section 13(b), during the twelve (12) months
immediately following the termination of his employment with the Company, the
Executive shall not (i) accept employment with a competitor of the Company in a
capacity in which such competitor can make use of the confidential information
relating to the Company that the Executive has obtained in his employment with
the Company, (ii) engage as a partner or owner in such competitor of the
Company, nor (iii) act as an advisor to such competitor (the “Non-Competition
Covenant”).

(b) The Non-Competition Covenant shall not apply:

 

  (i) in the event the Executive’s employment is terminated by the Company other
than for Cause; or

 

  (ii) in the event the Executive resigns for Good Reason.

(c) If the Executive does not comply with the Non-Competition Covenant when
applicable, then (i) the Executive shall not be entitled to any benefits
pursuant to Section 13(d) below during the period in which the Executive is not
in compliance with such Non-Competition Covenant, and (ii) the Company shall be
entitled to damages equal to six (6) times the average monthly Base Salary that
the Executive received during the last twelve (12) months prior to the Date of
Termination.

 

- 8 -



--------------------------------------------------------------------------------

(d) If the Non-Competition Covenant becomes operative, then the Company shall
pay to the Executive, as compensation for the inconvenience of such
Non-Competition Covenant, up to twelve (12) monthly payments equal to the
Executive’s monthly Base Salary as in effect on the Date of Termination, less
the monthly salary earned during such month by the Executive in a subsequent
employment, if any; provided, however, that the aggregate monthly payments from
the Company pursuant to this Section 13(d) shall not exceed sixty percent (60%)
of the Executive’s annual Base Salary as in effect on the Date of Termination,
and once the 60% aggregate amount has been paid, no further payments will be
made under this Section 13(d). As a condition to the receipt of such payments,
the Executive must inform the Company of his base salary in his new employment
on a monthly basis. No payments will be made under this Section 13 after the
Executive’s termination of employment by reason of his Retirement.

14. Inventions.

(a) The general nature of any discovery, invention, secret process or
improvement made or discovered by the Executive during the period of the
Executive’s employment by the Company (hereinafter called “the Executive’s
Inventions”) shall be notified by the Executive to the Company forthwith upon it
being made or discovered.

(b) The entitlement as between the Company and the Executive to the Executive’s
Inventions shall be determined in accordance with the current Act (1949:345) on
the Right to Inventions made by Employees and the Executive acknowledges that
because of the nature of his duties and the particular responsibilities arising
therefrom he has a special obligation to further the interests of the Company’s
undertaking.

(c) Where the Executive’s Inventions are to be assigned to the Company, the
Executive shall make a full disclosure of the same to the Company and if and
whenever required to do so shall at the expense of the Company apply, singly or
jointly with the Company or other persons as required by the Company, for
letters patent or other equivalent protection in Sweden and in any other part of
the world of the Executive’s Inventions.

15. Entire Agreement. This Agreement takes effect in substitution of all
previous agreements and arrangements whether written, oral or implied between
the Company and the Executive relating to the employment of the Executive,
without prejudice to any rights accrued to the Company or the Executive prior to
the commencement of his employment under this Agreement.

16. Disputes. Disputes regarding this Agreement (including, without limitation,
disputes regarding the existence of Cause or Good Reason) shall be settled by
arbitration in accordance with the Swedish Arbitration Act. The arbitration
shall take place in Stockholm and, unless otherwise agreed to by both parties,
there shall be three (3) arbitrators. The provisions on voting and cumulation of
parties and claims in the Swedish Procedural Code shall be applied in the
arbitration. All costs and expenses for the arbitration, whether initiated by
the Company or by the Executive, including the Executive’s costs for solicitor,
shall be borne by the Company, unless

 

- 9 -



--------------------------------------------------------------------------------

the arbitrators determine the Executive’s claim(s) to be frivolous and in bad
faith, in which case the arbitrators may allocate costs as they deem fit. Any
payments due to the Executive pursuant to the preceding sentence shall be made
within fifteen (15) business days after delivery of the Executive’s written
request for payment accompanied with such evidence of costs and expenses
incurred as the Company reasonably may require.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with Swedish law and, where applicable, the laws of any applicable
local jurisdictions.

18. Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

         If to the Executive:

        

         If to the Company:

   Autoliv, Inc.          Vasagatan 11, 7th Floor          SE-107 24 Stockholm
         Sweden          Attention: Secretary      

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

20. U.S. Tax Code Section 409A. This Section 20 shall apply only in the event
that the Executive is or becomes a taxpayer under the laws of the United States
at any time during the Employment Period.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed.

Neither the Company nor its directors, officers, employees or advisers shall be
held liable for any taxes, interest, penalties or other monetary amounts owed by
the Executive as a result of the application of Section 409A of the Code.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred

 

- 10 -



--------------------------------------------------------------------------------

Compensation”) would otherwise be payable or distributable hereunder, or a
different form of payment of such Non-Exempt Deferred Compensation would be
effected, by reason of of a Change in Control or the Executive’s termination of
employment, as the case may be, such Non-Exempt Deferred Compensation will not
be payable or distributable to the Executive, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control or termination of
employment, as the case may be, meet any description or definition of “change of
control” or “separation from service,” as the case may be, in Section 409A of
the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Non-Exempt Deferred Compensation upon a Change in
Control or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “change of control” or
“separation from service”, as the case may be, or such later date as may be
required by subsection (c) below. If this provision prevents the application of
a different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

(c) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a “specified employee” (as defined in Code Section 409A
and the final regulations thereunder), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Executive’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Executive’s separation from service (or, if the Executive
dies during such period, within thirty (30) days after the Executive’s death)
(in either case, the “Required Delay Period”); and (ii) the normal payment or
distribution schedule for any remaining payments or distributions will resume at
the end of the Required Delay Period.

(d) Treatment of Installment Payments. Each payment of termination benefits
under this Agreement shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b) (2), for purposes of Section 409A of the Code.

(e) Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on the Executive’s execution and non-revocation of a release of
claims, such as the separation agreement referenced in Section 11(a) hereof,
such release must be executed and all revocation periods shall have expired
within 60 days after the Date of Termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (c) above, such payment or
benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the Date of Termination provided such release shall have been executed and
such revocation periods shall have expired. If such payment or benefit is exempt
from Section 409A of the Code, the Company may elect to make or commence payment
at any time during such 60-day period.

 

- 11 -



--------------------------------------------------------------------------------

(f) Timing of Reimbursements and In-kind Benefits. If the Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement and if
such payments or reimbursements are includible in the Executive’s federal gross
taxable income, the amount of such expenses payable or reimbursable in any one
calendar year shall not affect the amount payable or reimbursable in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred. The right to any reimbursement for expenses incurred or provision of
in-kind benefits is limited to the lifetime of the Executive, or such shorter
period of time as is provided with respect to each particular right to
reimbursement in-kind benefits pursuant to the preceding provisions of this
Agreement. No right of the Executive to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.

(g) Timing of Tax Gross-Up Payments. If the Executive is entitled to be
reimbursed for any taxes under this Agreement, such tax reimbursement payment
shall be paid by the Company to the Executive no later than December 31 of the
year after the year in which the related taxes are remitted to the applicable
taxing authorities.

(signatures on following page)

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

/s/ Mikael Bratt

Mikael Bratt AUTOLIV, INC.

/s/ Jan Carlson

Jan Carlson Chairman & CEO

/s/ Karin Eliasson

Karin Eliasson Group Vice President Human Resources

 

- 13 -